Citation Nr: 1705760	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-44 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an initial schedular evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 11, 2014.

2.  Entitlement to an initial extraschedular evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 11, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 11, 2014.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was last brought before the Board in April 2015, at which time the claims of entitlement to an increased rating for PTSD and entitlement to a TDIU were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims.  As pertaining to the PTSD claim, the requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an extraschedular evaluation in excess of 50 percent for PTSD and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From May 5, 2008 to September 10, 2014, the Veteran's s PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood throughout the entire claims period.



CONCLUSION OF LAW

Between May 5, 2008 and September 10, 2014 the criteria for an initial rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in May 2008, December 2009, and August 2010. 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records, correspondence, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA examinations were obtained in June 2008, January 2009, and August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examinations and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Laws and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluation.  Service connection for PTSD has been granted and an initial 50 percent evaluation has been assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, Under these criteria, a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id. 

A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work). Id.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 . The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  This claim has been pending before the Board since prior to August 4, 2014.  

The Board notes that the use of GAF scores has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time many of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate rating to be assigned for a service-connected mental health condition, the Board will identify not only the symptoms associated with that disability but also the frequency, severity, and duration of those symptoms and how they affect the Veteran's occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
 § 4.7 (2016).  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Analysis

The claims file includes an April 2008 letter from Dr. E.W.H., at Goldsboro Psychiatric Clinic.  Dr. E.W.H. stated that the Veteran had nightmares at least once a week, woke in a panic lasting five to ten minutes, had flashbacks two to three time per week, and panic attacks two to three times a day lasting at least one hour.  Other symptoms included intrusive thoughts, being easily startled, hypervigilance, and intolerance for people being behind him.  Furthermore, severe memory impairment was noted including a 100 percent impairment of working memory.  Anger, sadness, and fear were noted to come upon the Veteran without understanding 65 percent of the time.  The doctor suggested this showed prefrontal cortex dysfunction.  The Veteran was described as suffering from auditory and visual hallucination two to five times a week including hearing his name called, hearing cars drive up, hearing noises in his house, and seeing shadows moving out of the corners of his eyes.  He was constantly depressed with no energy and little interest in things.  Twenty-five percent of the time he suffered from crying spells.  The letter indicates the Veteran was easily angered and agitated and at time felt helpless and suicidal.  

The doctor concluded that the Veteran's PTSD symptoms rendered him moderately compromised in his ability to sustain social and work relationships.  

The Veteran was provided a VA examination in July 2008.  At the time of the examination, the Veteran reported panic attacks several times per month lasting 10 minutes.  The VA examiner noted, besides going to work, the Veteran isolated himself and did not socialize.  The Veteran reported that he had been depressed for years and has lost all interest in his usual activities.  Furthermore, he reported anger, irritability, and sleeping problems.  He was hypervigilant and startled easily.  The Veteran was described as performing his own activities of daily living.  

Mental status examination revealed the Veteran was fully oriented; his appearance and hygiene were good; his behavior appropriate; affect and mood were depressed; his communication, speech and concentration were normal; he had no disturbances with thought process; his judgement and memory were intact; and he could think abstractly.  The examiner determined there was no suspiciousness, delusions, hallucinations, homicidal ideation, or suicidal ideation.  The Veteran was observed to not be a danger to himself or others.  The VA examiner concluded that the Veteran's psychiatric problems caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational task although he is function normally with routine behavior, self-care, and normal conversation.  A GAF score of 50 was assigned.

The Veteran was provided with another VA examination in January 2009.  Mental status examination showed the Veteran to be fully oriented, his appearance and hygiene were normal, his behavior was appropriate, affect and mood were depressed and tearful, and communication and speech were normal.  The examiner noted there was no suicidal ideation, homicidal ideation, obsessional rituals, impairment in judgement, impairment in abstract thinking, or difficulty performing activities of daily living.  The Veteran was shown to have problems with attention, concentration, and suspiciousness.  Memory problems in the form of difficulty with retaining highly learned material and occasionally forgetting to complete tasks was noted.  The Veteran indicated he had panic attacks once or twice a month.  While the examiner reported no history of delusions it was noted that the Veteran heard his doorbell or someone on his porch occasionally when no one was there.  The Veteran was shown to not be a danger to himself or to others.  According to the examiner these symptoms cause the Veteran to have "difficulty establishing and maintaining effective work and social relationships.  He is able to maintain family role functioning, he is intermittently unable to perform leisurely pursuits.  Often does not feel like doing anything."  At the time of the examination the Veteran's GAF score was reported as 50.  

Treatment notes from April 2008 through September 2011 from Dr. E.W.H. at the Goldsboro Psychiatric Clinic are included in the record.  Dr. E.W. H. is shown to have provided a treatment plan following these reports.  GAF scores ranged between 40 and 45.  

These records included reports that the Veteran has nightmares two to three times a week waking in a panic for 10 to 15 minutes.  He reported flashbacks two to three times a month.  He reported anxiety attacks every day two to three times a day.  He stated that he startled, was hypervigilant, and has intrusive thoughts.  He explained that he socialized rarely or not at all.  Memory problems were noted including forgetting things from room to room, misplacing things, forgetting what he was told, inability to read, and getting lost driving.  Symptoms noted in these treatment records include anger out of the blue, sadness out of the blue, fear out of the blue, depression, lower energy level, lower interest level, agitation, anger, problems verbally describing the trauma, feelings of helplessness, feelings of hopelessness, problems learning new things, worry, racing thoughts, jumping thoughts, and crying spells.  In regards to these symptoms, over the period of time covered by the treatment notes, the Veteran is noted to suffer from them anywhere from 25 percent of the time to constantly.  Rare suicidal ideation is noted as well.  The Veteran is reported to suffer from auditory hallucinations including hearing his name, cars drive-up, footsteps, and noises in his house.  Additionally, he is reported to suffer from visual hallucinations including moving shadows and seeing animals.  At worst, hearing names and seeing moving shadows is reported as occurring daily.

While all other hallucinations are reported as occurring two to five times a week.   The GAF scores reported in these treatment records range from 40 to 45.

In a VA medical center treatment note dated in March 2012, it was noted that the Veteran felt that his prescription for depression and PTSD was not working as well as it once had.  

In a June 2014 letter, Dr. E.W.H. noted that the Veteran suffered from nightmares at least two to three times a week causing him to wake in a panic lasting 30 minutes.  Dr. E.H.W. stated that the Veteran had flashbacks seven to ten times a week.  Furthermore, Dr. E.H.W. reported intrusive thoughts, easy startle response, and hypervigilance.  Dr. E.H.W. reported that the Veteran had severe impairment in recent memory including inability to read and getting lost traveling.  Working memory was reported as being 80 percent impaired.  He wrote that anger, sadness, and fear were reported to come upon the Veteran without his understanding 75 percent of the time revealing prefrontal cortex dysfunction.  Dr. E.H.W. described auditory hallucinations including hearing cars drive up, his name called, and noises in the house occur two to three times per day.  He wrote that the Veteran saw moving shadows out of the corners of his eyes three to four times per day.  He explained that the Veteran felt depressed with low energy and little interest in things most of the time.  Dr. E.H.W. concluded that as a result of PTSD, the Veteran was unable to sustain social relationships and is barely able to sustain work relationships.  

The Veteran was again provided a VA examination in August 2014.  The examination report reveals that the Veteran PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, irritability, nightmares, and bouts of anger.  The Veteran reported having been married previously for five years and that his present marriage had lasted twenty-one years.  The Veteran reported a strained relationship with his  sons and current discord with his wife.  The Veteran admitted to prior suicidal thoughts but without intent or plan and reported no active suicidal or homicidal thoughts.  At the time of the examination, the Veteran was casually dressed, cooperative, speech was coherent, mood and affect were congruent, insight and judgement were fair, and there was no indication of delusional thinking
patterns.  Eye contact was noted to be poor and the Veteran apparently answered most questions looking away from the examiner.  It was the VA examiner's determination that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  At the time of the examination the Veteran's GAF score was reported as 59. 

In September 2014, Dr. E.W.H. provided an opinion that the Veteran should take leave from his job as a letter carrier because of his PTSD symptoms.  Following reevaluation in December 2014, Dr. E.W.H. said such leave should continue indefinitely.  

Also of record are notes covering VA treatment throughout the entire appeals period.  To the extent these treatment records discuss the Veteran's PTSD they do not paint a disability picture that is substantially different from the one revealed by the examinations and treatment records already discussed.  It appears the Veteran primarily receives treatment for PTSD through the private practitioner Dr. E.W.H. 

On review of the record, the Board finds that throughout the appeal period, the evidence is in equipoise with regard to whether the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas.  At no time, however, has the Veteran's symptoms more nearly approximated a rating in excess of 70 percent under the General Rating Formula. 

The evidence reflects that the Veteran experiences symptoms such as hypervigilance, irritability, memory impairment, impaired concentration, sleep impairment, nightmares and anxiety; the evidence does not reflect that the symptoms were of such severity to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

In so finding, the Board notes that the findings of Dr. E.W.H. suggest that the Veteran's PTSD is more severe than accounted for in the 50 percent disability rating while the VA medical examiners suggest that the Veteran's symptoms are less severe than described by Dr. E.W.H.

Dr. E.W.H. states that the Veteran suffers from auditory and visual hallucinations up to five times a week, had constant depression, and had crying spells twenty-five percent of the time, however, Dr. E.W.H. describes the Veteran's PTSD as only moderately compromising his ability to sustain social and work relationships.  

The VA examiners additionally are shown to have reviewed the record as a whole, to include the findings of Dr. E.W.H., and to have determined that the Veteran's symptoms are far less severe than described by Dr. E.W.H.  This is demonstrated by the assignment of a GAF score of 50 by the July 2008 VA examiner who concluded following a review of the records and an examination of the Veteran that the Veteran's PTSD caused occasional decrease in work efficiency and intermittent inability to perform occupational tasks, the description for a lower, 30 percent disability rating under the rating criteria.

The Veteran's January 2009 VA examiner, a different examiner, is shown to similarly find intermittent inability to perform leisurely pursuits and an ability to maintain family role functioning.  Both examiners are shown to assign a 50 GAF score, indicating borderline severe to moderate impairment.  

The Board finds significant the fact that the findings of the VA examiners appear to be, by and large, aligned, and show far more moderate impairment than those described by Dr. E.W.H.  The Board has considered Dr. E.W.H.'s assessments pertaining to the severity of the Veteran's PTSD as well as the findings of the VA examiners.  Affording the Veteran the benefit of the doubt, the Board finds that the evidence is in equipoise, and a 70 percent disability rating is assigned.

The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have most nearly approximated the criteria for a 70 percent rating through the appeals period.  

A preponderance of the evidence is against a finding that the Veteran had exhibited symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living , memory loss for names of close relatives, own occupation, or own name, which would warrant a 100 percent rating.  Neither the findings of Dr. E.W.H. nor those of the VA examiners demonstrate such an impairment.  The clinical signs and manifestations of the Veteran's symptoms more nearly approximate the criteria for a 70 percent schedular rating, but no higher, under diagnostic code 9411. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53  .


ORDER

Entitlement to an initial schedular evaluation between May 5, 2008 and September 10, 2014 of 70 percent, but no greater, for PTSD is granted.


REMAND

In its April 2015 remand, the Board instructed the RO to review the Veteran's VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, which he submitted in January 2015.  While the RO is shown to have reviewed that form, and to have issued a supplemental statement of the case as requested in the Remand, additional development is necessary.  

The Veteran is shown to have submitted a partially complete form in support of a TDIU claim.  While the Veteran stated in this form that he was a letter carrier and the record indicates employment with the United States Postal Service, the Veteran is not shown to have provided the name and address of his employer, or any additional employment information.  In a September 2016 supplemental statement of the case, the RO found that the Veteran was not entitled to TDIU due to the fact that a 100 percent disability rating was granted effective September 11, 2014, the last day of the Veteran's reported employment, the RO did not request additional employment information before making this determination.  

Further development is necessary.  While the Veteran is shown to report that he last worked on September 11, 2014, the record indicates that the Veteran was told to take off work prior to this date due to his service-connected PTSD and service-connected back condition.  Thus, the evidence does not yet show that the Veteran was able to maintain substantially gainful employment until September 11, 2014.

Accordingly, the case is REMANDED for the following action:

1.  Send a request for a completed Employment Information, VA Form 21-4192.  If additional information is required, contact the Veteran for the required information.  The Veteran should be notified of any negative response and given an appropriate amount of time to respond.  Any response received should be associated with the claims file.

2.  Finally, readjudicate the appeal.  If any of the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


